Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen la Juez Asociada Se-ñora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri.
A tenor con lo requerido por el Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c), la Au-toridad de Energía Eléctrica (en adelante Autoridad) some-tió una declaración Preliminar de impacto ambiental (en adelante DIA-Preliminar) sobre la construcción de una planta para generar energía eléctrica en Arecibo. Como re-sultado de la construcción de la planta propuesta se des-truirán los humedales de agua dulce más grandes de Puerto Rico, ubicados en el área conocida como Caño Tibu-rones y se causaría un daño ecológico significativo a un área costera crítica para la vida silvestre. En violación de los procedimientos dispuestos por la Ley sobre Política Pú-blica Ambiental, la Junta de Calidad Ambiental (en ade-lante Junta) no exigió que la Autoridad preparara una de-claración final de impacto ambiental y le permitió preterir el ordenamiento procesal y sustantivo sometiendo única-mente una declaración preliminar. Como la Autoridad no *545cumplió estrictamente con los procedimientos vigentes, re-vocaríamos la decisión de la Junta.
Además, la Junta no cumplió con su obligación de re-querir que la Autoridad examinara otras alternativas ener-géticas al proyecto y limitó su intervención a resumir y comentar superficialmente la declaración preliminar pre-sentada por la Autoridad. Considerando la importancia ecológica de los humedales que serán destruidos y la natu-raleza del proyecto propuesto por la Autoridad, el Tribunal comete un grave error cuando confirma la decisión de la Junta bajo la premisa de “que la alternativa de no cons-truir la planta debe quedar subordinada a la necesidad del Estado de suplir energía al pueblo”. (Enfasis suprimido.) Opinión per curiam, pág. 542. A tenor con la política pú-blica del país, y considerando el daño ecológico y el impacto ambiental de la planta, tenemos la obligación de requerir que tanto la Junta como la Autoridad examinen con rigor científico las alternativas energéticas existentes para sa-tisfacer las necesidades del país sin destruir terrenos de gran valor ambiental. Disentimos.
hH
Al evaluar el recurso presentado por el Sr. Jesús García Oyóla y otros residentes de Arecibo, somos conscientes de que nuestra Constitución expresamente dispone que “[s]erá política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor desarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, pág. 379.
Con el propósito de cumplir con este mandato constitu-cional, la Asamblea Legislativa aprobó la Ley sobre Polí-tica Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.). Al promulgar esta ley la Asamblea Legislativa declaró que sería “política continua del Gobierno del Estado Libre Asociado ... en cooperación con las organizaciones públicas y privadas interesadas, *546utilizar toados los medios y medidas prácticas ... para crear y mantener las condiciones bajo las cuales el hombre y la naturaleza puedan existir en armonía productiva y cum-plir con las necesidades sociales y económicas y cuales-quiera otras que puedan surgir con las presentes y futuras generaciones de puertorriqueños”. 12 L.P.R.A. sec. 1123(a). Conscientes de que en el pasado la expansión industrial y el crecimiento poblacional habían afectado adversamente nuestros recursos naturales, se reconoció que todos los puertorriqueños debíamos disfrutar de un ambiente salu-dable y que había que lograr un balance entre las necesi-dades de la población y el uso de los recursos naturales. 12 L.P.R.A. sec. 1123(b)(5) y (6).
Considerando estos objetivos, evaluamos el recurso pre-sentado por García Oyóla y otros residentes de Arecibo par-tiendo de la premisa de que al suplir energía al país la Autoridad tiene también la obligación de asegurar que to-dos los puertorriqueños gocemos de un ambiente saludable. Esto significa que la Autoridad tiene que buscar y promover la alternativa propuesta con el menor impacto ambiental.
Por esta razón no podemos suscribir la premisa básica de la Opinión per curiam de que “la alternativa de no cons-truir la planta debe quedar subordinada a la necesidad del Estado de suplir energía al pueblo”. (Énfasis suprimido.) Opinión per curiam, pág. 542. Contrario a lo expuesto por el Tribunal, la política pública de la legislación vigente, tanto en Puerto Rico como en Estados Unidos, reconoce “la importancia crítica de restaurar y mantener la calidad me-dio ambiental ... para crear y mantener las condiciones bajo las cuales el hombre y la naturaleza puedan existir en armonía productiva y cumplir con las necesidades sociales y económicas [del país] ...”. 12 L.P.R.A. sec. 1123(a). Nos corresponde a todos los puertorriqueños, y particularmente al Estado, dirigir nuestras acciones para tratar de lograr esta “armonía productiva” entre el hombre y su medio ambiente. Así evitamos la destrucción de nuestro medio *547ambiente al amparo de la teoría de que la expansión industrial y energética tienen preeminencia sobre la naturaleza.
Claramente la premisa explícita de la Opinión per cu-riam del Tribunal es contraria a nuestro ordenamiento. Éste claramente le impone al Estado la obligación de “uti-lizar todos los medios prácticos, en armonía con otras con-sideraciones esenciales de la política pública” para “mejo-rar la calidad de los recursos renovables y velar por el uso juicioso de aquellos recursos que sufran agotamiento”. 12 L.P.R.A. secs. 1123(b) y (b)(6). Además, reconoce “que toda persona deberá gozar de un medio ambiente saludable y que toda persona tiene la responsabilidad de contribuir a la conservación y mejoramiento del medio ambiente”. 12 L.P.R.A. sec. 1123(c).
Aunque en términos sustantivos la obligación impuesta al Estado de “utilizar los medios prácticos” es esencial-mente flexible, el estatuto contiene unas disposiciones pro-cesales muy importantes que tienen que ser observadas estrictamente. Véase, a modo comparativo, Calvert Cliffs’ Coord. Com. v. United States A.E. Com’n, 449 F.2d 1109 (Cir. D.C. 1971). A tales efectos se ordena a todos los fun-cionarios públicos que “al máximo grado posible interpre-ten, implementen y administren todas las leyes y cuerpos reglamentarios vigentes en estricta conformidad con la po-lítica Pública enunciada en este Capítulo”. 12 L.P.R.A. see. 1124. En otras palabras, a partir de su aprobación todas las entidades gubernamentales tienen la obligación de to-mar en consideración, al “máximo grado posible”, las con-secuencias ambientales de sus actuaciones y sus deci-siones.
Para asegurar un cumplimiento estricto con estos obje-tivos, la ley requiere que todas las agencias, corporaciones públicas, municipios e instrumentalidades del Estado pre-paren una declaración de impacto ambiental “antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente ...”. 12 L.P.R.A. see. 1124. Esta declaración no solamente ayuda a la agencia en su proceso decisional, *548sino que también facilita que las otras entidades públicas y la ciudadanía estén debidamente informadas de las conse-cuencias ambientales de una acción considerada por el Es-tado y puedan fiscalizar efectivamente todas las etapas de la acción propuesta.
La ley exige que esta declaración sea por escrito y que esté preparada con “un enfoque sistemático interdiscipli-nario” que integre las ciencias naturales y sociales y la creatividad artística. 12 L.P.R.A. sec. 1124(a). En particular, deberá incluir información detallada sobre los si-guiente extremos:
(1) el impacto ambiental de la legislación propuesta, de la acción a efectuarse o de la decisión a promulgarse;
(2) cualquiera efectos adversos al medio ambiente que no po-drán evitarse si se implementare la propuesta legislación, si se efectuare la acción o promulgare la decisión gubernamental;
(3) alternativas a la legislación propuesta, o a la acción o decisión gubernamental en cuestión;
(4) la relación entre usos locales a corto plazo del medio am-biente del hombre y la conservación y mejoramiento de la pro-ductividad a largo plazo, y
(5) cualquier compromiso irrevocable o irreparable de los re-cursos que estarían envueltos en la legislación propuesta si la misma se implementara, en la acción gubernamental si se efec-tuara o en la decisión si se promulgara. 12 L.P.R.A. see. 1124(c)(l)-(5).
Esta disposición establece un procedimiento que re-quiere que las agencias examinen cuidadosamente las con-secuencias de sus acciones propuestas. Considerando lo ex-puesto en la Declaración de Principios de la Ley sobre Política Pública Ambiental, el procedimiento establecido en el Art. 4 (12 L.P.R.A. see. 1124) tiene que ser cumplido estrictamente por las agencias e instrumentalidades del Estado. Dicho artículo no ordena un resultado en particular. Sin embargo, al ordenarle al Estado que “al grado máximo posible” interprete e implante la legislación, se establece claramente que hay que cumplir rigurosa-mente con sus preceptos cuando esté considerando una ac-ción que afecte significativamente el ambiente. Considera-ciones sobre las dificultades administrativas, demoras o *549costos económicos de la declaración, no justifican el incum-plimiento con sus disposiciones.
Para facilitar su fiscalización, el estatuto dispone que la declaración tiene que ser “escrita y detallada” y debe cum-plir con los requisitos procesales y de contenido aprobados por la Junta de Calidad Ambiental. 12 L.P.R. A. sec. 1124(a) y (c). A tenor con la facultad concedida por el Art. 4 de la Ley sobre Política Pública Ambiental, supra, la Junta aprobó un Reglamento sobre Declaraciones de Impacto Ambiental (en adelante Reglamento) y un Manual para la Preparación, la Evaluación y el Uso de las Declaraciones de Impacto Ambiental (en adelante Manual). En éstos se dispone un procedimiento muy detallado sobre las declara-ciones de impacto ambiental que consiste de cuatro (4) etapas.
En primer lugar, la Sec. 5.5.1 del Reglamento ordena a las agencias que preparen una declaración preliminar de impacto ambiental (DIA-Preliminar) “lo antes posible den-tro del proceso decisional, según disposiciones de las Guías para la Preparación de DIAS, previo a establecer cualquier compromiso de naturaleza irrevocable de los recursos o del ambiente que grave la decisión final a tomarse”. Clara-mente la DIA-Preliminar la tiene que preparar la agencia antes de una decisión final y antes de “cualquier compro-miso de naturaleza irrevocable”.
Copias de estas declaraciones tienen que remitirse a la Junta para su evaluación y a las agencias con ingerencia para sus comentarios. See. 5.5.2.1 del Reglamento, supra. Cuando la DIA-Preliminar sea circulada entre las agen-cias, la entidad proponente deberá notificar y ponerlas a la disposición del público para inspección y comentarios den-tro de un término de treinta (30) días. See. 5.5.2.2, supra.
La Junta podrá celebrar vistas públicas sobre la DIA-Preliminar. Sin embargo, antes de celebrar estas vistas se tiene que notificar al público sobre su propósito, así como la fecha, hora y el lugar. Durante esta etapa la Junta o cualquier otra agencia podrán solicitar información adicio-nal o un suplemento a la DIA-Preliminar.
*550Una vez celebre la vista y las partes interesadas hayan sometido sus posiciones, la Junta emitirá sus comentarios. Como la DIA-Preliminar no constituye una solicitud que requiera una autorización de la Junta, no se supone que ésta apruebe o rechace la declaración. Sin embargo, la Junta tiene la obligación de pasar juicio sobre si la DIA-Preliminar discute satisfactoriamente los efectos ambien-tales del proyecto. En particular tiene que examinar la va-lidez científica de la información incluida por la agencia proponente e identificar las áreas que no han sido adecua-damente estudiadas.
Por último, como correctamente concluye la Opinión per curiam, pág. 544, la Junta tiene el deber ineludible de “velar por el fiel cumplimiento de la política pública y los re-quisitos procesales y sustantivos contenidos en la ley y en los reglamentos aprobados a su amparo”. Por lo tanto, no puede limitar su intervención a meramente comentar o re-sumir el proyecto en cuestión sin ningún tipo de análisis fundamentado con rigor científico. La Junta tiene la obli-gación de someter esta declaración a un análisis crítico de carácter interdisciplinario.
Concluido este proceso, si la agencia proponente deter-mina que la acción propuesta afectará sustancialmente la calidad del ambiente, deberá preparar una declaración final de impacto ambiental (en adelante DIA-Final) y po-nerla a disposición del público. Esta DIA-Final tiene que ser preparada después de recibir los comentarios tanto de la Junta como de las otras agencias concernidas y el público. En esta declaración se supone que la agencia pro-ponente evalúe los comentarios de las personas interesa-das y exponga las razones por las cuales continúa con el proyecto o lo cancela. La ciudadanía tendrá entonces un término de treinta (30) días para evaluar la DIA-Final antes de que se pueda continuar con el proyecto. Sec. 11F del Manual, supra.
Aclarados los principios rectores de nuestra revisión y el procedimiento administrativo dispuesto por la Ley sobre *551Política Pública Ambiental, examinemos los méritos del re-curso ante nos.
HH i — I
En síntesis, los peticionarios sostienen que la Autoridad no observó estrictamente el procedimiento referente a la preparación y trámite de una declaración de impacto am-biental y que la Junta no cumplió con su obligación de hacer una evaluación sistemática y multidisciplinaria so-bre la DIA-Preliminar.
Del ordenamiento anteriormente descrito se desprende que al examinar una DIA-Preliminar la Junta debe, ini-cialmente, verificar que ésta incluya toda la información requerida por la See. 5.3 del Reglamento, supra. Luego, debe evaluar científicamente el contenido de la DIA-Preli-minar para determinar si contiene una discusión adecuada de cada uno de los criterios dispuestos en el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra. Por último, debe asegurarse de que la entidad proponente cumpla es-trictamente con el procedimiento provisto en la ley, el Re-glamento y el Manual, particularmente en lo referente a la notificación al público sobre los dos (2) tipos de declaracio-nes requeridos por la ley y el Reglamento.
En el caso de autos la Autoridad propone construir una planta para generar energía eléctrica mediante la combus-tión de petróleo. El proyecto estará localizado en el Sector Cambalache del pueblo de Arecibo en un terreno donde hay unos humedales inundables y en el cual hay considerable vida silvestre y especies en peligro de extinción. De los autos se desprende que este terreno es parte integrante de la Ciénaga Tiburones y es el humedal más importante y ex-tenso de agua dulce de Puerto Rico. Su importancia es tal que el Departamento de Recursos Naturales ha sugerido que sea designado como una reserva natural.
Según lo requerido por la Ley sobre Política Pública Am-biental, la Autoridad preparó una DIA-Preliminar que fue sometida a la Junta de Calidad Ambiental. Mediante aviso *552público la Junta de Planificación notificó la celebración de una vista pública relacionada con una consulta de ubica-ción y con la DIA-Preliminar. Sin embargo, contrario a lo dispuesto, la Junta de Calidad Ambiental no emitió nin-guno de los avisos públicos requeridos.
La vista señalada por la Junta de Planificación se cele-bró los días 24 y 25 de enero de 1994 y comparecieron mu-chos ciudadanos para expresar su oposición al proyecto y cuestionar los hallazgos de la DIA-Preliminar.
En vista de la oposición de los peticionarios al proyecto, la Junta de Calidad Ambiental finalmente resolvió cele-brar vistas públicas, pero las limitó a la consideración de un suplemento a la DIA-Preliminar presentado por la Autoridad. Esta nueva vista se celebró en julio de 1994 y allí comparecieron muchísimos ciudadanos a oponerse al proyecto. Dos (2) meses después de la celebración de estas vistas, el panel examinador sometió un breve informe que contiene un relato de los señalamientos de cada uno de los deponentes y recomienda que se apruebe la consulta de ubicación. Por su parte, la Junta de Calidad Ambiental emitió una escueta resolución (seis (6) páginas) en la cual se concluye que la Autoridad cumplió con la Ley sobre Po-lítica Pública Ambiental con la preparación de la DIA-Preliminar y su suplemento. Además, afirmó lo siguiente: "Queda ante la determinación de la Autoridad de Energía Eléctrica el determinar si la DIA-P y su suplemento cons-tituyen la DIA-Final. No obstante, para tomar una deter-minación final sobre el proyecto deben asegurarse de que el mismo cumpla con la Política Energética de Puerto Rico.” Apéndice, pág. 0045.
Del expediente no se desprende que la Autoridad pre-paró la declaración de impacto final requerida por la ley y el Reglamento. Todo lo contrario. Aunque el proyecto pro-puesto por la Autoridad claramente causará un daño am-biental significativo en un sector de gran valor ecológico, mediante la resolución antes descrita la Junta abdicó su poder fiscalizador y permitió que se pudiera preterir el trá-mite dispuesto. Su omisión implícitamente autorizó que se *553continuara con el proyecto sin preparar una DIA-Final y sin que se tuviera que responder al país por los daños previsibles.
De esta manera, con un inusitado interés en acelerar los trámites del proyecto, la Junta convirtió el proceso de con-sideración de una DIA-Preliminar en una DIA-Final y sin que el público tuviera una oportunidad de reaccionar, se le eximió a la Autoridad de cumplir con uno de los requisitos principales del ordenamiento procesal y sustantivo ambiental. Por ende, la Autoridad fue totalmente eximida de preparar el documento medular del procedimiento dis-puesto por la Ley sobre Política Pública Ambiental y en su lugar se le permitió utilizar un suplemento a la DIA-Preliminar como la DIA-Final.
De otro modo, al no existir una DIA-Final que respon-diera a lo ocurrido, tanto en las vistas de enero de 1994 como en las de julio de ese año, se priva al público de una oportunidad real de impugnar y fiscalizar la construcción del proyecto.
Por otro lado, la Junta también erró al no analizar con rigor científico la DIA-Preliminar- sometida por la Autoridad. En particular, la DIA-Preliminar contiene un análisis muy deficiente de las alternativas estudiadas por la Autoridad para atender las exigencias de energía eléc-trica sin tener que construir otra planta que afecte adver-samente los recursos naturales y el ecosistema ambiental de nuestra isla.
A tenor con nuestra política pública, la Junta tenía la obligación de requerir que la Autoridad considerara cuida-dosamente otras alternativas para atender las necesidades energéticas del país, sin un sacrificio sustancial de nues-tros recursos naturales limitados. De la propia resolución de la Junta se desprende que ésta nunca pasó juicio sobre el análisis de la DIA-Preliminar y su suplemento sobre las alternativas al proyecto propuesto. Sobre este extremo la resolución de la Junta de Calidad Ambiental no emite nin-gún criterio e ignora por completo este importante requi-sito de la ley.
*554Al examinar este proyecto, tanto la Junta como este Tribunal tienen la obligación de asegurar que los proponentes sean conscientes de que el futuro de nuestros recursos na-turales depende de las decisiones que hoy tomamos. Tene-mos que tener siempre presente que el desarrollo econó-mico de este país está subordinado al uso eficiente de los recursos limitados que posee y que las decisiones que hoy tomamos sobre el uso que le daremos a esos recursos limi-tados determinarán nuestras posibilidades futuras de de-sarrollo económico y la calidad del ambiente en los años venideros. Si ignoramos esta realidad nos arriesgamos a que nuestros hijos no puedan ver y disfrutar las bellezas de la vida silvestre en áreas como la del Caño Tiburones en Arecibo y, además, los expongamos a los efectos de la con-taminación ambiental que la planta propuesta ocasionaría de ser construida sin seguir el trámite procesal prescrito por ley y sin considerar otras alternativas de producción energética.
Podemos tomar conocimiento judicial de que las plantas de generación de energía eléctrica de ordinario contaminan el aire, el agua y el suelo, causando daños irreversibles a nuestro ecosistema. En este caso la planta se construirá sobre un terreno donde ahora hay un humedal de mucha importancia ecológica. Estos ecosistemas son de gran valor por la producción de peces y por ser habitáculos de vida silvestre y de especies en peligro de extinción. Éstos tam-bién ayudan a mitigar el efecto de inundaciones, sirven de filtro de sedimentos y absorben grandes cantidades de ni-trógeno y fósforo que usualmente provienen de los abonos que se utilizan en la agricultura.
Por esta razón, el Departamento de Recursos Naturales expresó sus reservas al proyecto propuesto. En su Carta de 3 de marzo de 1994, el Secretario, Hon. Pedro A. Gelabert, analizó cuidadosamente el proyecto y propuso que se con-sideraran otras alternativas. Sobre el valor ecológico del lugar expresó:
...El área de ubicación es ambientalmente sensitiva. Luego de *555una Determinación de Jurisdicción, el Cuerpo de Ingenieros de los Estados Unidos ha indicado que la finca es en su totalidad un humedal. El Caño Tiburones ha sido incluido como área costera crítica para la vida silvestre por el Departamento de Recursos Naturales. Es el humedal no-salino más grande de Puerto Rico. El Departamento de Recursos Naturales preparó un Estudio de Viabilidad de Restauración del Caño Tiburones donde señala que es posible la restauración del mismo. En el extremo este del caño existe un proyecto de inyección de indus-triales tóxico. Este proyecto, sumado a la planta propuesta, más la intrusión salina por bombeo excesivo de agua podrían anular cualquier esfuerzo por restaurar al lugar. Carta del Se-cretario del Departamento de Recursos Naturales al Sr. Luis Frías Taboas, Secretario, Junta de Planificación, 4 de marzo de 1994, Apéndice, pág. 0202.
Considerando lo expuesto por el Dr. Pedro A. Gelabert en su misiva a la Junta de Planificación, es realmente sor-prendente que la Junta de Calidad Ambiental haya permi-tido que se continuara el proyecto sin requerir una DIA-Final bien fundamentada, particularmente en lo referente a la evaluación de otras alternativas, según lo propuesto por el Secretario de Recursos Naturales. No obstante, ig-norando lo expuesto por el doctor Gelabert, la Junta de Calidad Ambiental y la Junta de Planificación autorizaron el proyecto, poniendo en peligro tanto los humedales del Caño Tiburón como la salud de los residentes de la ciudad de Arecibo.
Por último, al considerar el caso de autos no podemos olvidar que la Autoridad ha sido una de las empresas que más ha contaminado a nuestro país en las últimas cuatro (4) décadas. A modo de ejemplo, los residentes de Cataño son los mejores testigos del daño causado por la contami-nación ambiental causada por la planta de energía eléc-trica en Palo Seco. Por muchos años la Autoridad ha sido multada por la Agencia Federal de Protección Ambiental por su reiterado incumplimiento en dicha planta con la re-glamentación ambiental. Como resultado de su incumpli-miento craso con esta reglamentación muchas personas han padecido de enfermedades respiratorias en ese pueblo. A la luz de este historial tan nefasto de dicha corporación *556pública, tenemos la ineludible obligación de asegurar que la Autoridad no construya otra planta de energía eléctrica sin que previamente se cumpla con el trámite evaluativo prescrito por la legislación vigente que es, en primera ins-tancia, el mecanismo que tiene la ciudadanía para evitar que su construcción represente una amenaza para la salud pública de los residentes de Arecibo, y sin darle plena im-portancia a la política pública ambiental.
Desafortunadamente, la Opinión per curiam emitida por una mayoría del Tribunal permite que una vez más la Autoridad continúe ignorando los requisitos sustantivos y procesales de nuestro ordenamiento ambiental bajo el pre-texto de que están atendiendo las necesidades energéticas del país. Cometemos un grave error al permitir que se con-tinúe con este proyecto sin antes requerir que se exploren otras alternativas y que se cumpla estrictamente con los procedimientos establecidos para asegurar que la decisión final sea la más conveniente para todo el país. Por eso disentimos enérgicamente.